Label Matrix forCase
                 local 18-02548
                       noticing       Doc 30-1 U.S.
                                                 Filed  04/24/19
                                                    Bankruptcy  Court Entered 04/24/19 17:57:01
                                                                                          Acs/dept OfDesc
                                                                                                      Ed     Service
0752-1                                                    List
                                               Eastern Division    Page 1 of 1            830 1st St Ne Room 111g5
Case 18-02548                                    219 S Dearborn                             Washington, DC 20002-8058
Northern District of Illinois                    7th Floor
Eastern Division                                 Chicago, IL 60604-1702
Wed Apr 24 13:29:20 CDT 2019
Capital One                                      Charter Fitness of McCormick               City Of Chicago Department of Finance
Po Box 30285                                     C/O Seas & Associates, LLC                 C/O Arnold Scott Harris P.C.
Salt Lake City, UT 84130-0285                    PO Box 15174                               111 W Jackson Blvd Suite 600
                                                 Little Rock, AR 72231-5174                 Chicago, IL 60604-3517


City of Chicago Dept of Finance                  City of Chicago Dept of Finance            Consumer Portfolio Services, Inc.
121 N. LaSalle St, 7th Floor                     Citation Administration                    PO Box 57071
Chicago, IL 60602-1202                           PO Box 5289                                Irvine, CA 92619-7071
                                                 Chicago, IL 60680-5224


Diagnostic Radiology Specialists                 First Premier Bank                         Illinois Tollway Authority
Department 4062                                  601 S Minneaplois Ave                      C/O Arnold Scott Harris, PC
Carol Stream, IL 60122-4062                      Dious FDalls, SD 57104                     111 W. Jackson Blvd
                                                                                            Suite 600
                                                                                            Chicago, IL 60604-3517

Jefferson Capital Systems, LLC                   Majestic Lake Financial                    Med Business Bureau
C/O First National Collection Bureau, In         635 East Hwy 20, K                         1460 Renaissance Dr
610 Waltham Way                                  Upper Lake, CA 95485                       Suite 400
Sparks, NV 89437-6695                                                                       Park Ridge, IL 60068-1349


Medical Business Bureau, LLC                     Navient                                    Navient Solutions, LLC..
1175 Devin Dr, Ste 173                           Attn: Claims Dept                          220 Lasley Ave
Norton Shores, MI 49441-6079                     Po Box 9500                                Wilkes-Barre, PA 18706-1430
                                                 Wilkes-Barr, PA 18773-9500


Presence Saint Francis Hospital                  Sallie Mae                                 Swedish Emergency Associates PC
C/O Credtors Collection Bureau, Inc              Attn: Navient                              PO Box 366
PO Box 63                                        Po Box 9500                                Hinsdale, IL 60522-0366
Kankakee, IL 60901-0063                          Wilkes-Barr, PA 18773-9500


Tmobile                                          David H Cutler                             Karoline Esho
C/O Convergent Outsourcing                       Cutler & Associates, Ltd.                  6005 N Kimball, Apt 4
800 SW 39th St                                   4131 Main St.                              Chicago, IL 60659-2322
Renton, WA 98057-4927                            Skokie, IL 60076-2780


Marilyn O Marshall                               Patrick S Layng                            End of Label Matrix
224 South Michigan Ste 800                       Office of the U.S. Trustee, Region 11      Mailable recipients      25
Chicago, IL 60604-2503                           219 S Dearborn St                          Bypassed recipients       0
                                                 Room 873                                   Total                    25
                                                 Chicago, IL 60604-2027
